t c memo united_states tax_court lauren a howell and michael h howell petitioners v commissioner of internal revenue respondent docket no filed date lauren a howell and michael h howell pro sese alexander d devitis and carolyn a schenck for respondent memorandum findings_of_fact and opinion marvel judge respondent mailed to petitioners a notice_of_deficiency dated date in which respondent determined the following deficiencies and additions to tax with respect to petitioners’ federal_income_tax year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number dollar_figure dollar_figure big_number big_number dollar_figure after concessions the sole issue for decision is whether petitioners are liable for self-employment_tax under section on payments made to lauren a howell by intelemed llc in and which intelemed deducted as guaranteed payments on its and forms u s return of partnership income 1in their petition petitioners assign error only to respondent’s determination that they are liable for self-employment_tax with respect to payments received from intelemed during the years at issue petitioners however also allege in their petition that respondent failed to apply a dollar_figure advance_payment that they made toward their deficiency we deem any issue not raised in the assignments of error in the petition conceded see rule b accordingly we conclude that petitioners have conceded their liability with respect to the sec_6651 and and additions to tax respondent concedes that petitioners have made a dollar_figure advance_payment toward their deficiency the treatment of the advance_payment and any resulting adjustments with respect to the sec_6651 and and additions to tax will be addressed in the rule computation 2unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in california when they filed their petition michael h howell is an engineer who for the last years has worked in information_technology infrastructure mrs howell does not have any background in computer technology background in date petitioners and harold bruzee formed a california limited_liability_company named intelemed intelemed is a medical technology company that provides software and hardware to hospitals the software consists of a remote access system that enables doctors to access hospital records from outside the hospital mr howell and mr bruzee came up with the concept that led to the formation of intelemed like mr howell mr bruzee had a background in computer networking mr bruzee also had the connection with the hospital to make intelemed a success when intelemed was first organized mr howell decided to make mrs howell a member of intelemed rather than himself ostensibly because she had better credit and petitioners intended to use her credit and credit card to secure loans for intelemed and or to purchase items for the business consistent with that decision the limited_liability_company operating_agreement for intelemed provided that intelemed’s members were mrs howell and mr bruzee mrs howell held of the membership units and mr bruzee held under the operating_agreement mrs howell was the record_owner of a capital interest and could dissolve intelemed at any time and appoint the manager of intelemed mrs howell was entitled to receive an allocation of net profits or losses in proportion to her capital interest the operating_agreement provided that t he liability of the members shall be limited as provided under the laws of the california limited_liability statutes on date mr howell and intelemed entered into an agreement under which mr howell would provide management services to intelemed management agreement mrs howell signed the management agreement on behalf of intelemed under the management agreement intelemed delegated to mr howell the total and exclusive control of all management and operations of intelemed during the years at issue intelemed’s principal_place_of_business was at petitioners’ personal_residence mr howell met with clients set up service agreements and handled marketing mrs howell signed intelemed documents and discussed marketing strategies with mr howell she also allowed mr howell to use her personal credit card to make purchases on behalf of intelemed intelemed’s tax reporting intelemed is a limited_liability_company treated as a partnership for federal_income_tax purposes intelemed filed forms for and on its form_1065 intelemed reported gross_receipts of dollar_figure a gross_profit of dollar_figure and ordinary_income of dollar_figure in calculating its ordinary_income intelemed deducted guaranteed payments to partners of dollar_figure on attached schedules k-1 partner’s share of income credits deductions etc intelemed reported that the percentages of ownership ordinary_income and guaranteed payments were allocated to the partners as follows partner percentage of ownership ordinary guaranteed income payments michael howell lauren howell harold bruzee kevin robert sec_1 dollar_figure big_number big_number dollar_figure big_number big_number big_number 1there is no evidence in the record with regard to mr roberts other than the schedules k-1 intelemed filed intelemed also reported on its form_1065 that mr howell was its tax_matters_partner tmp on it sec_2001 form_1065 intelemed reported gross_receipts of dollar_figure gross_profit of dollar_figure and ordinary_income of dollar_figure in calculating its ordinary_income intelemed deducted guaranteed payments to partners of dollar_figure on attached schedules k-1 intelemed reported that the percentages of ownership ordinary_income and guaranteed payments were allocated to the partners as follows partner percentage of ordinary guaranteed payments income ownership lauren howell kevin roberts harold bruzee dollar_figure dollar_figure big_number big_number big_number big_number 3the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite do not apply to intelemed intelemed qualifies as a small_partnership under sec_6231 and did not elect pursuant to sec_6231 to have tefra apply see wadsworth v commissioner tcmemo_2007_46 holding that the designation of a tmp on the partnership return coupled with the absence of any election statement is not an election to be subject_to tefra the small_partnership_exception allows this court to review in a deficiency_suit items that otherwise would be subject_to partnership-level proceedings id slip op pincite see also 132_tc_161 n aff’d 408_fedappx_908 6th cir 4the record does not contain any evidence explaining why the percentage of ownership varied from to intelemed also reported on it sec_2001 form_1065 that mrs howell was its tmp respondent’s examination and the notice_of_deficiency during respondent began an examination for intelemed’s taxable years respondent’s examination eventually expanded to include an examination for petitioners’ taxable years petitioners had failed to file timely returns for those years respondent proposed adjustments with respect to petitioners’ taxable years which petitioners protested to respondent’s appeals_office while the appeals_office review was pending petitioners submitted to respondent copies of delinquent joint form sec_1040 u s individual_income_tax_return for and on their form_1040 petitioners reported taxable_income of dollar_figure on an attached schedule c profit or loss from business mr howell reported a net profit of dollar_figure from his consulting business petitioners also attached a schedule se self-employment_tax for mr howell 5respondent’s examination also expanded to include examination for petitioners’ taxable years in response to respondent’s determinations with respect to those years petitioners filed a petition with the court at docket no the parties settled that case in date 6on his schedule c mr howell reported gross_receipts of dollar_figure this amount is the sum of the guaranteed_payment of dollar_figure and ordinary_income of dollar_figure he received from intelemed on the schedule se they reported that mr howell had net_earnings from self- employment of dollar_figure on an attached schedule e supplemental income and loss petitioners reported that they received partnership_distributions of dollar_figure from intelemed on their form_1040 petitioners reported taxable_income of dollar_figure on an attached schedule c mr howell reported a net profit of dollar_figure from his business what-if on an attached schedule se petitioners reported that mr howell had net_earnings_from_self-employment of dollar_figure on an attached schedule e petitioners reported that they received partnership_distributions of dollar_figure from intelemed on date respondent issued to petitioners a notice_of_deficiency for respondent determined that mrs howell received from intelemed guaranteed payments of dollar_figure and dollar_figure for and respectively and ordinary_income of dollar_figure and dollar_figure for and respectively for respondent determined that mr and mrs howell received self-employment_income of dollar_figure and dollar_figure respectively for 7to calculate net_earnings_from_self-employment petitioners multiplied mr howell’s net profit by as directed by the schedule se 8to calculate net_earnings_from_self-employment petitioners multiplied mr howell’s net profit by as directed by the schedule se respondent determined that mr and mrs howell received self-employment_income of dollar_figure and dollar_figure respectively opinion introduction a taxpayer’s self-employment_income is subject_to self-employment_tax sec_1401 and b self-employment_tax is assessed and collected as part of the income_tax must be included in computing any income_tax deficiency or overpayment for the applicable tax period and must be taken into account for estimated_tax purposes sec_1401 see also sec_1_1401-1 income_tax regs self-employment_income generally is defined as the net_earnings from self- employment derived by an individual sec_1402 sec_1402 defines n et earnings from self-employment as follows sec_1402 net_earnings_from_self-employment --the term ‘net earnings from self-employment’ means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business plus his distributive_share whether or not distributed of income or loss described in sec_702 from any trade_or_business carried on by a partnership of which he is a member see also sec_1_1402_a_-1 income_tax regs sec_702 provides that in determining a partner’s income_tax each partner shall take into account separately his distributive_share of the partnership’s taxable_income or loss exclusive of items requiring separate computation under other paragraphs of sec_702 while a partner generally must include his distributive_share of income in his net_earnings_from_self-employment sec_1402 provides that in certain circumstances a limited_partner may exclude his distributive_share of income from net_earnings_from_self-employment under sec_1402 t here shall be excluded the distributive_share of any item_of_income or loss of a limited_partner as such other than guaranteed payments described in sec_707 to that partner for services actually rendered to or on behalf of the partnership to the extent that those payments are established to be in the nature of remuneration for those services sec_1402 does not define the term limited_partner in 136_tc_137 we applied accepted principles of statutory construction to decide whether the taxpayers’ partnership interests in a law firm should be considered limited_partner interests for purposes of sec_1402 stating as follows the insight provided reveals that the intent of sec_1402 was to ensure that individuals who merely invested in a partnership and who were not actively participating in the partnership’s business operations would not receive credits toward social_security sec_707 provides that guaranteed payments are payments received by a partner from a partnership that are calculated without regard to the partnership’s income coverage the legislative_history of sec_1402 does not support a holding that congress contemplated excluding partners who performed services for a partnership in their capacity as partners ie acting in the manner of self-employed persons from liability for self- employment_taxes this court held that the taxpayers were not limited partners for purposes of sec_1402 because the distributive shares received arose from legal services the taxpayers performed on behalf of the law firm and did not arise as a return on the partners’ investment id pincite parties’ arguments petitioners who owned a majority interest in intelemed and controlled it classified and reported certain payments made to mrs howell and mr bruzee as guaranteed payments on intelemed’s returns respondent contends that in so doing petitioners admitted that the payments were guaranteed payments and may not thereafter disavow their reporting position without demonstrating that they are entitled to do so under cases such as 111_tc_105 and pinson v commissioner tcmemo_2000_208 slip op pincite-dollar_figure see infra pp respondent also contends that mrs howell was not 10in his brief respondent contends that petitioners should not be permitted to disavow the form of the transaction as adopted on intelemed’s and returns respondent appears to contend that if we accept this argument mrs howell is liable for self-employment_tax on the payments she received from continued a true member of intelemed but was merely a nominee11 for mr howell and therefore the payments must be included in his net_earnings_from_self-employment alternatively respondent contends that mrs howell was an active_participant in intelemed and consequently she may not exclude the payments from her net_earnings_from_self-employment under sec_1402 petitioners contend that mrs howell is a limited_partner of intelemed and that therefore her distributive_share of income from intelemed is excluded from her net_earnings_from_self-employment petitioners also appear to contend that mrs howell was not actively engaged in the business and imply that she did not receive the payments as remuneration for services she rendered to intelemed continued intelemed under sec_1402 a limited_partner is liable for self-employment_tax only on guaranteed payments for services actually rendered to or on behalf of the partnership accordingly even if we accept respondent’s argument that petitioners may not disavow the form adopted on intelemed’s returns petitioners could still argue that mrs howell did not receive the payments as remuneration for services she actually rendered to or on behalf of intelemed we construe petitioners’ argument to include a contention that mrs howell did not receive the payments as remuneration for services she rendered to intelemed but rather as a distribution made to her in her capacity as a limited_partner petitioners have the burden_of_proof on this inherently factual issue see rule a a nominee is an entity or individual who holds bare_legal_title to assets owned by another entity or individual lain v commissioner tcmemo_2012_99 slip op pincite see also 211_f3d_280 5th cir whether petitioners may disavow intelemed’s return treatment as a general_rule a taxpayer is bound by the form of the transaction that the taxpayer has chosen see 118_tc_32 aff’d 108_fedappx_683 2d cir a taxpayer may have less freedom than the commissioner to ignore the transactional form that he has adopted 59_tc_760 n see also 417_us_134 w hile a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not citations omitted 222_fedappx_584 9th cir if the taxpayer seeks to abandon his own tax_return treatment the taxpayer’s freedom is further curtailed see norwest corp v commissioner t c pincite in deciding whether a taxpayer may disavow the form of a transaction we have considered whether the taxpayer seeks to disavow his or her own tax_return treatment for the transaction whether the taxpayer’s tax reporting and other actions show an honest and consistent respect for the alleged substance of the transaction whether the taxpayer is unilaterally attempting to have the transaction treated differently after it has been challenged and whether the taxpayer will be unjustly enriched if permitted to alter the transactional form pinson v commissioner slip op pincite see also norwest corp v commissioner t c pincite if the court permits the taxpayer to disavow the form of the transaction the taxpayer must then introduce strong_proof to establish the taxpayer’s claimed substance of the transaction a preponderance of credible_evidence is not sufficient see 99_tc_561 87_tc_1417 on both its and returns intelemed reported that it made guaranteed payments to mrs howell mr howell acting as intelemed’s tmp signed intelemed’s return mrs howell acting as intelemed’s tmp signed intelemed’ sec_2001 return mr howell testified that he provided the tax information that was used to prepare intelemed’s returns to intelemed’s return preparer mitch wallace petitioners later filed untimely joint federal_income_tax returns on which they reported intelemed’s payments to mrs howell as distributive shares of partnership income properly classified as passive_income that is not subject_to self- employment_tax petitioners did not file their joint form sec_1040 until after respondent had begun an examination for their and taxable years and had inquired about mrs howell’s liability for self-employment_tax with respect to the guaranteed payments from intelemed petitioners controlled intelemed mr howell provided the return_information to intelemed’s return preparer and petitioners acting as intelemed’s tmps signed intelemed’s partnership returns for the years at issue in arguing that the payments were not guaranteed payments to mrs howell petitioners are attempting to disavow the reporting position they took on intelemed’s returns although intelemed reported the payments to mrs howell as guaranteed payments petitioners now argue that the payments are partnership_distributions rather than guaranteed payments petitioners first took this inconsistent_position on their delinquently filed and form sec_1040 therefore they did not take an inconsistent_position until after respondent had raised the self-employment_tax issue during the examination of intelemed’s and returns under these circumstances petitioners may not disavow the form of the transaction as reported on intelemed’s and returns see pinson v commissioner tcmemo_2000_208 jacobellis v commissioner tcmemo_1988_315 even if we permitted petitioners to disavow the form of the transaction adopted on intelemed’s returns they still must offer strong_proof to show that the reporting by intelemed was incorrect they have failed to do so the only evidence petitioners introduced regarding the status of the payments as guaranteed payments was mr howell’s testimony mr howell testified in a conclusory fashion that intelemed did not make any guaranteed payments to members during the years at issue and that he informed mr wallace of that fact before the intelemed returns were prepared and filed we do not find this testimony credible in the absence of any corroborating evidence we reject mr howell’s testimony as self-serving and unreliable see 87_tc_74 see also 87_tc_533 petitioners introduced no other evidence to prove that the payments to mrs howell were not in substance guaranteed payments under sec_707 as reported on the intelemed returns whether mrs howell received payments for services rendered under sec_1402 a limited_partner must include guaranteed payments from net_earnings_from_self-employment in computing self-employment_tax if those payments were received for services actually rendered to or on behalf of the partnership to the extent that those payments are established to be in the nature of remuneration for those services petitioners bear the burden of proving that mrs howell did not receive the payments at issue in exchange for services she rendered to or on behalf of intelemed see rule a 503_us_79 290_us_111 intelemed’s operating_agreement states that mrs howell contributed intellectual_property a business plan and organizational design at intelemed’s formation in addition mrs howell signed the management agreement on behalf of intelemed although mrs howell testified that she did not provide any services to intelemed during the years at issue we do not find this testimony to be credible when we consider other evidence in the record for example mrs howell testified that she provided marketing advice to intelemed mr howell testified that from time to time he discussed intelemed marketing strategies with his wife he also testified that intelemed used mrs howell’s personal credit card to purchase equipment furthermore mrs howell also executed documents on behalf of intelemed including a management agreement conferring on mr howell the right to manage intelemed’s operations and she served as intelemed’s tmp the record establishes that mrs howell provided marketing advice signed documents and entered into contracts on behalf of intelemed and allowed intelemed to use her credit card and credit rating intelemed’s operating_agreement recites that mrs howell contributed a business plan and intellectual property to intelemed at its formation mrs howell the majority owner of intelemed delegated management authority to her husband but still consulted with him from time to time we conclude therefore that mrs howell performed services for intelemed and that she was not merely a passive investor in intelemed we find that the payments to mrs howell were to some extent payments for services she rendered to intelemed petitioners did not attempt to establish that only some portion of the payments to mrs howell was remuneration for services she rendered to intelemed their position was that no portion of the payments was for services mrs howell rendered to intelemeddollar_figure while the record shows that the services mrs howell contributed to intelemed were relatively minimal in comparison to mr howell’s petitioners bear the burden of proving the extent to which the payments to mrs howell did not constitute payments for services rendered petitioners did not carry that burden accordingly we sustain respondent’s determination 12it may well be that respondent has correctly contended that mrs howell was a nominee for mr howell and that the guaranteed payments were in substance guaranteed payments by intelemed to mr howell however in view of the failure of petitioners’ proof here we need not reach these issues conclusion we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
